In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1655V
                                        UNPUBLISHED


    JANICE BYRD,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: January 25, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


David John Carney, Green & Schafle, LLC, Philadelphia, PA, for petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On October 25, 2019, Janice Byrd filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered the “table injury” of Guillain-Barre
Syndrome (“GBS”) as a result of her October 27, 2016 influneza (“flu”) vaccination.
Petition at ¶¶ 1, 12. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On January 22, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Specifically, Respondent indicates that

       [m]edical personnel at the Division of Injury Compensation Programs, Department
       of Health and Human Services (“DICP”), have reviewed the petition and medical
       records filed in the case. It is respondent’s position that petitioner has satisfied the
       criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications and
       Aids to Interpretation (“QAI”), which afford petitioner a presumption of causation if
       the onset of GBS occurs between three and forty-two days after a seasonal flu
       vaccination and there is no apparent alternative cause. 42 U.S.C. § 300aa-
       14(a)(XIV)(D), (c)(15).

 Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2